106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Myra R. EDWARDS, Plaintiff-Appellant,v.DEPARTMENT OF THE AIR FORCE, AFBCMR, Defendant-Appellee.
No. 96-2706.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1997.Decided Feb. 6, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Deborah K. Chasanow, District Judge.  (CA95-3115-DKC)
Myra R. Edwards, Appellant Pro Se.
Kaye A. Allison, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellee.
Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing her claim filed pursuant to the Freedom of Information Act* and her claims for damages and remanding her request for a correction to her late husband's military records to the Air Force Board for Correction of Military Records for further proceedings.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Edwards v. Department of the Air Force, AFBCMR, No. CA-95-3115-DKC (D.Md. Oct. 18, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented int he materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 5 U.S.C. § 552 (1994)